DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sangki Park on 12/13/2021.
The application has been amended as follows: 
Paragraph 0133 of the Specification should read --The spring support portion 307 may be provided in a ring shape and defines a receiving space at an inner side thereof.  An outer circumferential surface of the spring support portion 307 may be located to face the discharge cover 1210, and the outer portion 305 may be coupled to an inner circumferential surface thereof.--
Claim 16 should read --The linear compressor of claim 1, wherein the at least one second spring arm is located on the outer portion [[side]] of the valve spring in the radial direction with respect to the central portion.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 & 16-23 are allowed.
As to Claim 1, the prior art of record teaches a linear compressor similar to the claimed invention, but does not teach “the first spring arm, the second spring arm, and the rubber damper are disposed in the receiving space”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Kim (KR20260010999).  However, as shown in Kim Figure 11, only one of the spring arms (270) can be considered to be within a receiving space in the spring support portion 260.  Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record.
Claims 2-9 & 16-21 depend on Claim 1, so are also allowed.

As to Claim 22, the prior art of record teaches a linear compressor similar to the claimed invention, but does not teach “the rubber damper has a spiral shape that is disposed along a shape of the at least one first spring arm from the central portion”. Therefore, the prior art of record fails to disclose each of the limitations of Claim 22. The closest art of record is Kim ‘999 (KR20160010999), as modified by Kim ‘913 (U.S. PGPub 2017/0298913).  However, Kim ‘999, as modified, describes a rubber damper with an annular body 241 and guides 243 that does not include any spiral shapes.  Therefore, this limitation, as claimed in Claim 22, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claims 23-26 depend on Claim 22, so are also allowed.

As to Claim 27, the prior art of record teaches a linear compressor similar to the claimed invention, but does not teach “the spring support portion includes a recess at an outer circumferential surface of the spring support portion, wherein the recess is disposed to face the discharge cover and receives a rubber ring”. Therefore, the prior art of record fails to disclose each of the limitations of Claim 27. The closest art of record is Kim ‘999 (KR20160010999 - see attached translation), as modified by Kim ‘913 (U.S. PGPub 2017/0298913) above. However, Kim ‘999, as modified, describes two outer circumferential surfaces of the spring support portion 
Claims 28 & 29 depend on Claim 27, so are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746